

SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is made and entered into
as of __________ ___, 2005, by and among Shells Seafood Restaurants, Inc. a
Delaware corporation (the “Company”), and the undersigned prospective investor
(the “Investor”) who is subscribing for units (the “Units”), each Unit
consisting of one share of the Company’s Series B Convertible Preferred Stock,
par value $0.01 per share (the “Series B Preferred Stock”), which is initially
convertible into 20 shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), and a warrant to purchase ten shares of Common Stock
at an exercise price of $1.30 per full share (the “Warrants”).



1.  
PURCHASE AND SALE OF UNITS; CLOSING




1.1  
Purchase and Sale of the Units.



(a)  Subject to the terms and conditions of this Agreement, the Investor agrees
to purchase from the Company the number of Units indicated on the signature page
hereto (the “Subscription Amount”) at a purchase price of $15.00 per Unit (the
“Unit Price”) for an aggregate purchase price indicated on the signature page
hereto (the “Aggregate Purchase Price”). The Company reserves the right in its
sole discretion to accept or reject the Subscription (as defined below) in whole
or in part or to allot to the Investor less than the Subscription Amount. The
actual Subscription Amount, if any, accepted by the Company is referred to in
this Agreement as the “Actual Subscription Amount”. In the event the Actual
Subscription Amount differs from the Subscription Amount, the term Aggregate
Purchase Price as utilized herein shall refer to the sum derived by multiplying
the Unit Price by the Actual Subscription Amount. Subject to the terms and
conditions of this Agreement, the Company shall issue and sell to the Investor
the number of Units equal to the Actual Subscription Amount. 


(b)  Within two business day of the date of this Agreement, the Investor shall
deliver the Aggregate Purchase Price by wire transfer to Wells Fargo Bank,
National Association, as escrow agent (the “Escrow Agent”), in accordance with
the wire transfer instructions attached hereto as Exhibit A. 


1.2  Aggregate Number of Units Offered. The Company has entered and intends to
enter into this same form of Securities Purchase Agreement with certain other
investors (the “Other Investors”) and desires to offer and sell (the “Offering”)
up to an aggregate of 800,000 Units (the “Offering Amount”).


1.3  Escrow Account. All payments for Units made by the Investor as contemplated
by Section 1.1 above will be held by the Escrow Agent for the Investor’s benefit
in a non-interest bearing escrow account. Such moneys placed in the escrow
account shall be disbursed by the Escrow Agent in accordance with the terms of
the Escrow Agreement, attached hereto as Exhibit B. In addition, the payment
will be returned promptly to the Investor, without interest or deduction, if the
Investor’s Subscription is rejected or the Offering is terminated by the Company
for any reason.


1.4  Binding Effect of this Agreement. The Investor acknowledges and agrees that
this Agreement shall be binding upon the Investor upon the submission to the
Company or JMP Securities, LLC (the “Placement Agent”) of the Investor’s signed
counterpart signature page to this Agreement (the “Subscription”); provided
that, in the event the Closing Date (as defined below) shall not have occurred
on or prior to May 10, 2005 (such date subject to extension by up to 15 days by
mutual written agreement of the Company and the Placement Agent and written
notice thereof to the Escrow Agent) (the “Termination Date”), this Agreement
shall be terminated and be of no force and effect. The Company, in its sole
discretion, may terminate the Offering at any time prior to the Closing Date
without penalty. The execution of this Agreement by the Investor or solicitation
of the investment contemplated hereby shall create no obligation on the part of
the Company or the Placement Agent to accept any Subscription, in part or in
full, or complete the Offering. The Investor hereby acknowledges and agrees that
the Subscription hereunder is irrevocable by the Investor, and that, except as
required by law, the Investor is not entitled to cancel, terminate or revoke
this Agreement or any agreements of the Investor hereunder and that if the
Investor is an individual this Agreement shall survive the death or disability
of the Investor and shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. The Investor also agrees that each of the
Company and the Placement Agent may reduce such Investor’s Subscription with
respect to the number of Units to be purchased without any prior notice or
further consent of the Investor. If such a reduction occurs, the part of the
Subscription Amount attributable to the reduction shall be promptly returned,
without interest, offset or deduction.
 

1.5  Delivery of Units at Closing.


(a)  The completion of the purchase and sale of the Units (the “Closing”) shall
occur, subject to the satisfaction or waiver of the conditions set forth in
Section 1.6 and Section 1.7 (other than those intended to be satisfied at
Closing), at the offices of Fulbright & Jaworski L.L.P., 666 Fifth Avenue, New
York, NY 10103-3198. The date upon which the Closing actually occurs is herein
referred to as the “Closing Date”.


(b)  At the Closing, the Company shall authorize its transfer agent to issue and
the transfer agent shall issue to the Investor (i) one or more stock
certificates registered in the name of the Investor, or in such name of
nominee(s) designated by the Investor in writing, representing in the aggregate
a number of shares of Series B Preferred Stock equal to the Actual Subscription
Amount divided by 15 and (ii) one or more warrant agreements registered in the
name of the Investor, or in such name of nominee(s) designated by the Investor
in writing representing in the aggregate Warrants to purchase a number of shares
of Common Stock equal to the Actual Subscription Amount divided by 1.5.
 

1.6  Conditions to the Company’s Obligation to Complete Purchase and Sale. Upon
acceptance of the Subscription, the Company’s obligation to issue and sell the
Units to the Investor at Closing is subject to the satisfaction, on or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Investor with prior written
notice thereof:
 

(a)  Payment of Aggregate Purchase Price. The Investor shall have delivered to
the Escrow Agent the Aggregate Purchase Price in accordance with Section 1.1;
and


(b)  Representations and Warranties; Covenants. The representations and
warranties of the Investor set forth in Article III hereof shall be true and
correct as of the date hereof and as of the Closing Date as though made at that
time (except for representations and warranties that speak as of a specific date
(which shall be true and correct as of such date)), and the Investor shall have
performed, satisfied and complied with in all material respects the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor on or prior to the Closing Date.


1.7  Conditions to the Investor’s Obligation to Complete Purchase and Sale. The
obligation of the Investor hereunder to purchase the Units from the Company at
the Closing is subject to the satisfaction, on or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
(a)  Opinion of Counsel. Receipt by the Placement Agent on behalf of the
Investors of an opinion letter of Fulbright & Jaworski L.L.P., counsel to the
Company, dated the Closing Date, in substantially the form attached hereto as
Exhibit C;


(b)  Representations and Warranties; Covenants. The representations and
warranties of the Company set forth in Article II hereof shall be true and
correct in all material respects as of the date hereof and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date (which shall be true and correct in all material
respects as of such date)), and the Company shall have performed, satisfied and
complied with in all material respects the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company on or prior to the Closing Date;
 

(c)  Officer’s Certificate. The Company shall have delivered to the Placement
Agent on behalf of the Investors a certificate, dated the Closing Date, duly
executed on behalf of the Company by its Chief Executive Officer to the effect
set forth in clause (b) above;
 

(d)  Secretary’s Certificate. The Company shall have delivered to the Placement
Agent, for the benefit of the Investor, a certificate, dated the Closing Date,
duly executed by its Secretary or Assistant Secretary or other appropriate
officer, certifying that the attached copies of the Company’s Certificate of
Incorporation, Certificate of Designations (as defined below), by-laws and the
resolutions of the Board of Directors or Executive Committee of the Board of
Directors approving this Agreement and the transactions contemplated hereby, are
all true, complete and correct and remain unamended and in full force and
effect;


(e)  Certificate of Designations. The Company shall deliver to the Placement
Agent, for the benefit of the Investor, evidence that the Certificate of
Designations (the “Certificate of Designations”), a form of which is attached as
Exhibit D hereto, has been filed with the Secretary of State of the State of
Delaware and is in full force and effect under the laws of the State of Delaware
as of the Closing Date; and


(f)  No Litigation. On the Closing Date, no legal action, suit or proceeding
shall be pending or overtly threatened which seeks to restrain or prohibit the
transactions contemplated by this Agreement.
 


2.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY



Except as set forth on the Schedule of Exceptions attached hereto as Schedule A
or as set forth in the SEC Documents (as defined below), the Company hereby
represents and warrants to the Investor as follows:


2.1  Subsidiaries; Organization. The Company has no subsidiaries (as defined by
Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”)
except as set forth in Exhibit 21 to its Annual Report on Form 10-K for the
fiscal year ended January 2, 2005 (the “Subsidiaries”). The Company and each of
its Subsidiaries is duly organized and validly existing and is in good standing
under the laws of the jurisdiction of its incorporation or organization, except
with respect to certain of the Company’s Subsidiaries which neither own assets
nor operate any business where the failure to be in good standing would not have
a material adverse effect upon the business, assets, financial condition or
results of operation of the Company and its Subsidiaries taken as a whole (a
“Material Adverse Effect”). The Company and each of its Subsidiaries has full
corporate power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a Material Adverse Effect, and to the Company’s knowledge, no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.
 

2.2  Due Authorization. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
This Agreement has been duly authorized and validly executed and delivered by
the Company and, assuming due authorization, execution and delivery by the other
party hereto, constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) to the
extent rights to indemnity and contribution may be limited by state or federal
securities laws or the public policy underlying such laws, (ii) enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and (iii) enforceability may be limited by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 

2.3  Non-Contravention. The execution and delivery of this Agreement, the filing
of the Certificate of Designations, the issuance and sale of the Units to be
sold by the Company under this Agreement, the performance by the Company of its
obligations under this Agreement and the consummation of the transactions
contemplated hereby will not (A) conflict with or constitute a violation of, or
default (with or without the giving of notice or the passage of time or both)
under, (i) any material bond, debenture, note or other evidence of indebtedness,
or under any material lease, indenture, mortgage, deed of trust, loan agreement,
joint venture or other agreement or instrument to which the Company is a party
or by which it or its properties are bound, (ii) the Certificate of
Incorporation or by-laws of the Company or any of its Subsidiaries, or (iii) any
law, administrative regulation, ordinance or order of any court of competent
jurisdiction or governmental agency, arbitration panel or authority applicable
to the Company, any of its Subsidiaries or their respective properties, which
conflict, violation or default would be likely to result in a Material Adverse
Effect, or (B) result in the creation or imposition of any lien, encumbrance,
claim, security interest or restriction whatsoever upon any of the material
properties or assets of the Company or any of its Subsidiaries or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries is
subject. No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
self-regulatory organization, stock exchange or market, or other governmental
body in the United States is required for the execution and delivery of this
Agreement, the filing of the Certificate of Designations, and the valid issuance
and sale of the Units (or the Unit Securities (as defined below)) to be sold
pursuant to this Agreement and of the Series B Conversion Shares (as defined
below) upon the exercise of the Series B Preferred Stock in accordance with the
Certificate of Designations or the Warrant Shares (as defined below) upon
exercise of the Warrants in accordance with the terms thereof, other than such
as have been made or obtained, and except for any securities filings required to
be made under federal or state securities laws.
 

2.4  Reporting Status; Sarbanes-Oxley Compliance. The Company has filed in a
timely manner all documents that the Company was required to file under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), since January
1, 2003 (the “SEC Documents”). The SEC Documents complied as to form in all
material respects with the Securities and Exchange Commission’s (the “SEC”)
requirements as of their respective filing dates, and the information contained
therein as of the date thereof did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, except to the extent that information contained in
any such document has been revised or superseded by a later filed SEC Document.
The Company is in compliance with the applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, except where such noncompliance could not reasonably be expected to
result in a Material Adverse Effect.
 

2.5  Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 42,000,000 shares of capital stock, of which 40,000,000
shares are designated Common Stock and 2,000,000 shares are designated Preferred
Stock (the “Preferred Stock”). The Company’s Board of Directors has approved an
increase in the Company’s authorized capital stock from 42,000,000 shares to
60,000,000 shares and an increase in the authorized number of shares of Common
Stock from 40,000,000 shares to 58,000,000 shares (the “Authorized Capital
Increase”). In addition, holders of at least a majority of the outstanding
shares of each class entitled to vote on such matter have agreed to vote their
shares in favor of the Authorized Capital Increase. As of May 1, 2005, there
were approximately 14,630,417 shares of Common Stock issued and outstanding and
35,275 shares of Series A Preferred Stock issued and outstanding. The rights,
privileges and preferences of the Series B Preferred Stock will be as stated in
the Certificate of Designations. As of May 1, 2005, an aggregate of 5,086,750
shares of Common Stock were reserved for issuance by the Company for warrants
and stock options, including the outstanding options listed in the next
sentence. As of May 1, 2005, 2,115,500 shares are issuable upon exercise of
outstanding stock options issued by the Company to employees, consultants and
directors of the Company. An additional 24,000,000 shares of Common Stock have
been reserved for issuance upon exercise of the Warrants and the conversion of
the Series B Preferred Stock, subject to and effective upon the Authorized
Capital Increase. All outstanding shares of Common Stock are duly authorized,
validly issued, fully paid and nonassessable and were issued in compliance with
U.S. federal and state securities laws. Other than as set forth above or in
Section 2.5 of Schedule A hereto, there are no outstanding rights, options,
warrants, preemptive rights, rights of first refusal, agreements, commitments or
similar rights for the purchase or acquisition from the Company or any of its
Subsidiaries of any securities of the Company or any of its Subsidiaries. The
Units (and the shares of Series B Preferred Stock and Warrants included therein,
collectively, the “Unit Securities”) to be sold pursuant to this Agreement and
the shares of Common Stock issuable upon conversion of the Series B Preferred
Stock and exercise of the Warrants (the “Series B Conversion Shares” and the
“Warrant Shares”, respectively, and together with the Unit Securities, the
“Underlying Securities”) have been duly authorized, and when issued and paid for
in accordance with the terms of this Agreement, the Certificate of Designations
and the Warrants, as applicable, will be validly issued, fully paid and
nonassessable and free and clear of all pledges, liens and encumbrances, except
for the restrictions on sale and transferability pursuant to applicable U.S.
federal and state securities laws. Other than as set forth in the Certificate of
Designations, no preemptive right, co-sale right, right of first refusal or
other similar right exists with respect to the Units (including the Underlying
Securities) or the issuance and sale thereof. Other than (i) obtaining
stockholder approval for the Authorized Capital Increase; and (ii) obtaining the
approval of the Board of Directors for the filing of the Certificate of
Designations, no further approval or authorization of any shareholder or the
Board of Directors of the Company is required for the issuance and sale of the
Units (including the Underlying Securities). Except as set forth in Section 2.5
of Schedule A hereto, no holder of any of the securities of the Company has any
rights (“demand,” “piggyback” or otherwise) to have such securities registered
by reason of the intention to file, filing or effectiveness of a Registration
Statement (as defined in Section 5.1 hereof).
 

2.6  Legal Proceedings. Except as disclosed in Section 2.6 of Schedule A hereto,
there is no action, suit or proceeding before any court, governmental agency or
body, domestic or foreign, now pending or, to the actual knowledge of the
Company or any of its Subsidiaries, overtly threatened against the Company or
its Subsidiaries wherein an unfavorable decision, ruling or finding would
reasonably be expected to materially adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under this Agreement.


2.7  No Violations. Neither the Company nor any of its Subsidiaries is in
violation of its Certificate of Incorporation or by-laws, or is in violation of
any law, administrative regulation, ordinance or order of any court or
governmental agency, arbitration panel or authority applicable to the Company or
any of its Subsidiaries, which violation, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect, or is in default
(and there exists no condition which, with or without the passage of time or
giving of notice or both, would constitute a default) in any material respect in
the performance of any bond, debenture, note or any other evidence of
indebtedness in any indenture, mortgage, deed of trust or any other material
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or by which
the properties of the Company are bound, which would be reasonably likely to
have a Material Adverse Effect.


2.8  Governmental Permits, Etc. The Company and its Subsidiaries possess all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department
or body that are currently necessary for the operation of their respective
business as currently conducted, except where such failure to possess could not
reasonably be expected to have a Material Adverse Effect.
 

2.9  Intellectual Property. The Company and its Subsidiaries own or possess
sufficient rights to use all patents, patent rights, trademarks, copyrights,
licenses, inventions, trade secrets, trade names and know-how that are necessary
for the conduct of their respective businesses as now conducted (the “Company
Intellectual Property”), except where the failure to own or possess would not
have a Material Adverse Effect. Except as set forth in Section 2.9 of Schedule A
hereto, (i) neither the Company nor any of its Subsidiaries has received any
written notice of, or has any actual knowledge of, any infringement by the
Company or its Subsidiaries of intellectual property rights of any third party
that, individually or in the aggregate, would have a Material Adverse Effect and
(ii) neither the Company nor any of its Subsidiaries has received any written
notice of any infringement by a third party of any Company Intellectual Property
that, individually or in the aggregate, would have a Material Adverse Effect.
 

2.10  Financial Statements. The consolidated financial statements of the Company
and its Subsidiaries and the related notes thereto included in the SEC Documents
present fairly, in all material respects, the financial position of the Company
as of the dates indicated and the results of its operations and cash flows for
the periods therein specified subject, in the case of unaudited statements, to
normal year-end audit adjustments. Except as set forth in such financial
statements (or the notes thereto), such financial statements (including the
related notes) have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified. The financial statements referred to in this Section
2.10 contain all certifications and statements required by the SEC’s Order,
dated June 27, 2002, pursuant to Section 21(a)(1) of the Exchange Act (File No.
4-460), Rule 13a-14 or 15d-14 under the Exchange Act, or 18 U.S.C. Section 1350
(Sections 302 and 906 of the Sarbanes-Oxley Act of 2002) with respect to the
report relating thereto.
 

2.11  No Material Adverse Change. Except as publicly disclosed in the SEC
Documents, press releases or in other “public disclosures” as such term is
defined in Section 101(e) of Regulation FD of the Exchange Act, since January 2,
2005 there has not been (i) any material adverse change in the business, assets,
financial condition or results of operation of the Company and its Subsidiaries,
taken as whole, (ii) any obligation, direct or contingent, that is material to
the Company and its Subsidiaries taken as a whole, incurred by the Company or
any of its Subsidiaries, except obligations incurred in the ordinary course of
business, (iii) any dividend or distribution of any kind declared, paid or made
on the capital stock of the Company; or (iv) any loss or damage (whether or not
insured) to the physical property of the Company or any of its Subsidiaries
which has been sustained which has had a Material Adverse Effect.
 

2.12  OTC-BB Quotation. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is quoted on the Over the Counter Bulletin
Board (the “OTC-BB”), and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or terminating the quotation of the Common Stock from the
OTC-BB, nor to the Company’s knowledge is the OTC-BB currently contemplating
terminating such quotation. The Company and the Common Stock meet and the
Company will use best efforts to ensure that the Company and the Common Stock
continue to meet the criteria for continued quotation on the OTC-BB.
 

2.13  No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock or the Series B Preferred Stock to facilitate the
sale or resale of the Units or Underlying Securities.


2.14  Insurance. The Company maintains and will continue to maintain insurance
against loss or damage by fire or other casualty and such other insurance,
including, but not limited to, product liability insurance, in such amounts and
covering such risks as is believed to be prudent and customary, consistent with
industry practice for the conduct of its and its Subsidiaries’ respective
businesses and the value of their respective properties.
 

2.15  Tax Matters. The Company and each of its Subsidiaries has timely filed all
material federal, state, local and foreign income and franchise and other tax
returns required to be filed by any jurisdiction to which it is subject and has
paid all taxes due in accordance therewith, except where the failure to so
timely file or pay would not be likely to result in a Material Adverse Effect,
and no tax deficiency has been determined adversely to the Company or any of its
Subsidiaries which has had, nor does the Company or any of its Subsidiaries have
any knowledge of any tax deficiency which, if determined adversely to the
Company or any of its Subsidiaries, would reasonably be expected to have, a
Material Adverse Effect.


2.16  Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940 and the rules and
regulations of the SEC thereunder.


2.17  No Registration. Assuming (i) the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Investor in
Article III hereof and of all other Investors in their respective Securities
Purchase Agreements, and (ii) that the Placement Agent had conducted all of its
activities in relation to the Offering in a manner permitted by all applicable
Federal and state securities or other applicable laws and in a manner consistent
with the Company’s ability to rely upon the exemption from registration provided
by Regulation D and Section 4(2) of the Securities Act, no registration of the
Units or the Underlying Securities under the Securities Act is required in
connection with the offer and sale of the Units or the Underlying Securities by
the Company to the Investors as contemplated by this Agreement, the Certificate
of Designations and the Warrants.


2.18  Lock-Up Agreements. All executive officers, directors and beneficial
owners of at least 5% of the issued and outstanding Common Stock of the Company
have entered into lock up agreements with the Placement Agent in which, without
prior approval of the Placement Agent and the Investor, they agree to not sell
shares of Common Stock or securities exercisable, convertible or exchangeable
for shares of Common Stock held by them during the period commencing one week
prior to the Closing Date and ending on the effective date of the Registration
Statement.


2.19  Non-Public Information. The Company confirms that neither it nor any
person acting on its behalf has provided the Investor with any information that
the Company believes constitutes material non-public information, except with
respect to the existence, terms and conditions of the Offering or as otherwise
is disclosed in the Current Report on Form 8-K to be filed by the Company in
conjunction with the press release referred to in Section 4.4 hereof (such
Current Report on Form 8-K and Press Release (being referred to as the “Offering
Announcement” and, together with the existence, terms and conditions of the
Offering, as the “Non-Public Information”); provided, however, that the Company
makes no representation or warranty with respect to any activities of the
Placement Agent.


2.20  Transactions With Affiliates and Employees. Except as disclosed in Section
2.20 of Schedule A, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.



3.  
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR



The Investor represents, warrants and covenants to the Company as follows:
 


3.1  
Securities Law Representations and Warranties.  



(a)  The Investor (i) is an “accredited investor” as defined in Regulation D
under the Securities Act, (ii) has the knowledge, sophistication and experience
necessary to make, and is qualified to make decisions with respect to,
investments in securities presenting an investment decision like that involved
in the purchase of the Units, including investments in securities issued by the
Company and investments in comparable companies, (iii) can bear the economic
risk of a total loss of its investment in the Units and (iv) has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the Units;


(b)  The Investor is acquiring the Units and the Unit Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof;


(c)  The Investor was not organized for the specific purpose of acquiring the
Units;
 

(d)  The Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Units or Underlying Securities
except in compliance with the Securities Act, applicable state securities laws
and the respective rules and regulations promulgated thereunder;
 

(e)  The Investor understands that the Units and the Unit Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Investor’s compliance
with, representations, warranties, agreements, acknowledgements and
understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Units;
 

(f)  The Investor understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Units or Underlying Securities or the
fairness or suitability of an investment in the Units or Underlying Securities
nor have such authorities passed upon or endorsed the merits of the Offering;
and
 

(g)  The Investor acknowledges that the Company has represented that no action
has been or will be taken in any jurisdiction outside the United States by the
Company that would permit an offering of the Units, or possession or
distribution of offering materials in connection with the issue of the Units, in
any jurisdiction outside the United States where action for that purpose is
required. If the Investor is located or domiciled outside the United States it
agrees to comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Units or has in
its possession or distributes any offering material, in all cases at its own
expense.


(h)  The Investor has been furnished with all materials relating to the
business, finances and operations of the Company and its Subsidiaries and
materials relating to the offer and sale of the Units which have been requested
by the Investor. The Investor has been afforded the opportunity to ask questions
of the Company and has received answers from an authorized representative of the
Company which are satisfactory to the Investor. Notwithstanding the foregoing,
in entering into this Agreement, the Investor represents that it is relying
solely on the representations, warranties, covenants and agreements set forth in
this Agreement, which document supersedes and replaces any other written or oral
information communicated to the Investor, specifically including, without
limitation, the Confidential Private Placement Memorandum dated March 5, 2005,
whether by e-mail, power-point presentation or otherwise.



3.2  
Legends.



(a)  The Investor understands that, until the end of the applicable holding
period under Rule 144(k) of the Securities Act (or any successor provision) with
respect to the Underlying Securities, any stock certificate or warrant agreement
representing the Underlying Securities shall bear a legend in substantially the
following form: THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION
THEREFROM.


The legend set forth above shall be removed (i) if the Underlying Securities
have been resold or transferred pursuant to the Registration Statement
contemplated by Section 5 and the Registration Statement was effective at the
time of such transfer, (ii) if, in connection with a sale transaction, such
holder provides the Company with an opinion of counsel reasonably acceptable to
the Company to the effect that a public sale, assignment or transfer of the
Underlying Securities may be made without registration under the Securities Act,
or (iii) upon expiration of the applicable two-year holding period under Rule
144(k) of the Securities Act (or any successor rule); provided that the Investor
is not and has not been within three months prior to such date, an “affiliate”
of the Company (as such term is defined in Rule 144 of the Securities Act). The
Company shall not require such opinion of counsel for the sale of Underlying
Securities in accordance with Rule 144 of the Securities Act, provided that the
Seller provides such representations that the Company shall reasonably request
confirming compliance with the requirements of Rule 144. The Company may make a
notation on its records and/or provide instruction to its transfer agent
regarding the Company’s stock transfer records, consistent with the provisions
of this Section 3.2.


(b)  The Investor understands that, in the event Rule 144(k) as promulgated
under the Securities Act (or any successor rule) is amended to change the
two-year period under Rule 144(k) (or the corresponding period under any
successor rule), (i) each reference in Sections 3.2(a) and (b) of this Agreement
to “two years” or the “two-year period” shall be deemed for all purposes of this
Agreement to be references to such changed period, and (ii) all corresponding
references in the Underlying Securities shall be deemed for all purposes to be
references to the changed period, provided that such changes shall not become
effective if they are otherwise prohibited by, or would otherwise cause a
violation of, the then-applicable federal securities laws.
 

3.3  Authorization; Enforcement; Validity. The Investor has full right, power,
authority and capacity (corporate, statutory or otherwise) to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement. This Agreement constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
(i) to the extent rights to indemnity and contribution may be limited by state
or federal securities laws or the public policy underlying such laws, (ii)
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and (iii) enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


3.4  Certain Trading Limitations. The Investor (i) represents that on and from
the date the Investor first became aware of the Offering until the date hereof
he, she or it has not and (ii) covenants that for the period commencing on the
date hereof and ending on the public announcement of the Offering he, she or it
will not, engage in any hedging or other transaction which is designed to or
could reasonably be expected to lead to or result in, or be characterized as, a
sale, an offer to sell, a solicitation of offers to buy, disposition of, loan,
pledge or grant of any right with respect to (collectively, a “Disposition”) the
Common Stock or Preferred Stock of the Company by the Investor or any other
person or entity in violation of the Securities Act. Such prohibited hedging or
other transactions would include without limitation effecting any short sale or
having in effect any short position (whether or not such sale or position is
against the box and regardless of when such position was entered into) or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to the Common Stock or Preferred Stock of the Company
or with respect to any security (other than a broad-based market basket or
index) that includes, relates to or derives any significant part of its value
from the Common Stock or Preferred Stock of the Company.
 

3.5  No Sale of Securities. The Investor hereby covenants with the Company not
to make any sale of the Units or Underlying Securities without (i) complying
with the provisions of this Agreement, including Section 5.3 hereof or (ii)
without satisfying the requirements of the Securities Act and the rules and
regulations promulgated thereunder, including, without limitation, causing the
prospectus delivery requirement under the Securities Act to be satisfied, if
applicable. The Investor acknowledges that there may occasionally be times when
the Company, based on the advice of its counsel, determines that, subject to the
limitations of Section 5.3, it must suspend the use of the prospectus forming a
part of the Registration Statement until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the SEC or until the Company has amended or supplemented such prospectus.
 

3.6  Registration Questionnaire. The Investor has completed or caused to be
completed the Registration Questionnaire attached hereto as Exhibit E and the
signature page hereto, each for use in preparation of the Registration Statement
and the information contained in such completed Registration Questionnaire and
on such signature page are true and correct in all material respects as of the
date of this Agreement and will be true and correct as of the effective date of
the Registration Statement; provided that the Investor shall be entitled to
update such information by providing written notice thereof to the Company prior
to the effective date of the Registration Statement.
 

3.7  Investor Suitability Questionnaire. The information contained in the
Investor Suitability Questionnaire in the form attached as Exhibit F delivered
by the Investor in connection with this Agreement is complete and accurate in
all respects.
 

3.8  No Advice. The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of the Units (and Underlying Securities) constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Units.
 

3.9  No General Solicitation. The Investor represents that (i) the Investor was
contacted regarding the sale of the Units by the Placement Agent (or an
authorized agent or representative thereof) with whom the Investor had a prior
substantial pre-existing relationship and (ii) no Units were offered or sold to
it by means of any form of general solicitation or general advertising, and in
connection therewith the Investor did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit or generally available; or (B) attend any seminar, meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.
 

3.10  NASD Compliance. The Investor acknowledges that if it is a Registered
Representative (as defined by the NASD) of a National Association of Securities
Dealers (“NASD”) member firm, the Investor must give such firm the notice
required by the NASD’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm on the signature page hereof.
 

3.11  Placement Agent Fees. The Investor acknowledges that (i) the Company has
engaged and authorized the Placement Agent in connection with the Offering and
the transactions contemplated by this Agreement, (ii) the Company shall pay the
Placement Agent a commission and reimburse the Placement Agent's expenses and
the Company shall indemnify and hold harmless the Investor from and against all
fees, commissions or other payments owing by the Company to the Placement Agent
or any other person or firm acting on behalf of the Company hereunder and (iii)
registered representatives of the Placement Agent and/or its designees
(including, without limitation, registered representatives of the Placement
Agent and/or its designees who may participate in the Offering and sale of the
securities sold in the Offering) may be paid a portion of the commissions paid
to the Placement Agent.


3.12 Treatment of Non-Public Information. The Investor agrees to hold the
Non-Public Information in confidence and not to disclose the same to any other
person until such time as the Offering Announcement is filed with the SEC or
publicly announced, as applicable, and further agrees not to trade in the
securities of the Company, directly or indirectly, on the basis of the
Non-Public Information except pursuant to this Agreement.



4.  COVENANTS
 

4.1  Quotation of Common Stock. The Company shall use reasonable best efforts to
comply with all requirements of the OTC-BB with respect to the issuance and
quotation of the shares of Common Stock included in the Underlying Securities
and continued quotation of its Common Stock (including the shares of Common
Stock included in the Underlying Securities), respectively.
 

4.2  Form D. The Company agrees to file one or more Forms D with respect to the
Units (including the Underlying Securities) on a timely basis as required under
Regulation D under the Securities Act to claim the exemption provided by Rule
506 of Regulation D.
 

4.3  Certain Future Financings and Related Actions. Without the prior consent of
the Placement Agent and the Investor (i) for a period of 60 days after the
effectiveness of the Registration Statement, the Company shall not offer, sell,
contract to sell or issue (or engage any person to assist the Company in taking
any such action) any equity securities or securities convertible into,
exchangeable for or otherwise entitling the holder to acquire, any Common Stock
or Preferred Stock; or (ii) cause the offering of the Units pursuant hereby to
be integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions, including, without
limitation, under the rules and regulations of the OTC-BB; provided, however,
that the Company may issue equity securities (a) related to the exercise of
options, convertible debentures, warrants and/or other securities outstanding as
of the date of this Agreement (including the Underlying Securities sold pursuant
to the Offering), (b) pursuant to any employee benefit plan currently in
existence or hereafter adopted by the Company and approved by its stockholders,
(c) in connection with any issuance of shares or grant of options to employees,
officers, directors or consultants of the Company pursuant to a stock option
plan or other incentive stock plan duly adopted by the Company’s board of
directors or in respect of the issuance of Common Stock upon exercise of any
such option; or (d) in connection with a bona fide joint venture or development
agreement or strategic partnership or to an independent person, the primary
purpose of which is not to raise cash.
 

4.4  Public Disclosure. The Company shall (i) within two Business Days of the
Closing Date issue a press release disclosing the transactions contemplated
hereby and (ii) make such other filings and notices in the manner and within the
time required by the SEC.


4.5  Authorized Capital Increase. The Company shall use its best efforts to:


(a)  at its annual meeting of stockholders (to be held no later than June 30,
2005), submit the Authorized Capital Increase to a vote of its stockholders and
recommend to its stockholders that they vote in favor of the Authorized Capital
Increase;


(b)  promptly following approval of the Authorized Capital Increase by the
Company’s stockholders, file with the Secretary of State of the State of
Delaware an amendment to the Company’s Certificate of Incorporation effecting
the Authorized Capital Increase;


(c)  promptly following confirmation of acceptance by the Secretary of State of
Delaware of the above referenced amendment filing, notify the Investor in
writing that the Authorized Capital Increase has been effective and that the
Series B Preferred Stock is convertible and the Warrants are exercisable; and


(d)  to take such other action or actions as may be necessary to effect the
Authorized Capital Increase as soon as practicable and to otherwise permit the
Company to (i) reserve for issuance the Series B Conversion Shares and the
Warrant Shares, and (ii) authorize and validly issue the Series B Conversion
Shares upon conversion of the Series B Preferred Stock and the Warrant Shares
upon exercise of the Warrants.



5.  
REGISTRATION OF REGISTRABLE SHARES;

 
COMPLIANCE WITH THE SECURITIES ACT


5.1  Registration Procedures and Expenses. The Company shall:
 

(a)  subject to receipt of necessary information from the Investors, including
the Registration Statement Questionnaire, use reasonable best efforts to prepare
and file with the SEC, within 45 days after the Closing Date, a registration
statement (the “Registration Statement”) on Form S-1 or S-2 (or the equivalent
form) to enable the resale of the Registrable Securities by the Investor on a
delayed or continuous basis under Rule 415 of the Securities Act; provided that
if the Company is entitled to use Form S-3 to register such Registrable
Securities, then the Company shall register such Registrable Securities under
the Securities Act on Form S-3. “Registrable Securities” means (a) the shares of
Common Stock issued or issuable upon the conversion of the Series B Preferred
Stock issued to the Investor and Other Investors pursuant to the Purchase
Agreement, (b) shares of Common Stock issued or issuable upon exercise of the
Warrants issued to the Investor and Other Investors pursuant to the Purchase
Agreement, and (c) all shares of Common Stock issued or issuable in respect of
the shares referred to in subsection (a) and (b) above by virtue of any stock
split, stock dividend, recapitalization or similar event;


(b)  use reasonable best efforts, subject to receipt of necessary information
from the Investors, including the Registration Statement Questionnaire, to cause
the Registration Statement to become effective within 90 days of the Closing
Date (unless the SEC elects to review and comment on such registration statement
in which event the Company will use its reasonable best efforts to cause the SEC
to declare such Registration Statement effective within 120 days of the Closing
Date);
 

(c)  use reasonable best efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the Prospectus (as
defined in Section 5.4 below) used in connection therewith and take all such
other actions as may be necessary to keep the Registration Statement current and
effective for a period (the “Registration Period”) not exceeding, with respect
to the Registrable Securities, the earlier of (i) the date on which all
Registrable Securities then held by the Investor may be sold or transferred in
compliance with Rule 144 under the Securities Act or may be sold or transferred
by a person who is not an affiliate of the Company pursuant to Rule 144 of the
Securities Act (or any other similar provisions then in force) without any
volume or manner of sale restrictions thereunder, or (ii) such time as all
Registrable Securities held by the Investor have been sold (A) pursuant to a
registration statement, (B) to or through a broker or dealer or underwriter in a
public distribution or a public securities transaction, or (C) in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(1) thereof so that all transfer restrictions and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale;
 

(d)  promptly furnish to the Investor with respect to the Registrable Securities
registered under the Registration Statement such reasonable number of copies of
the Prospectus, including any supplements to or amendments to the Prospectus, in
order to facilitate the public sale or other disposition of all or any of the
Registrable Securities by the Investor;
 

(e)  promptly take such action as may be necessary to qualify, or obtain, an
exemption for the Registrable Securities under such of the state securities laws
of United States jurisdictions as shall be necessary to qualify, or obtain an
exemption for, the sale of the Registrable Securities in states specified in
writing by the Investor; provided, however, that the Company shall not be
required to qualify to do business or consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented,
subject itself to general taxation in any such jurisdiction or provide any
undertakings that cause the Company undue expense or burden;
 

(f)  bear all expenses in connection with the procedures in paragraphs (a)
through (e) and (g) of this Section 5.1 and the registration of the Registrable
Securities pursuant to the Registration Statement, regardless of whether a
Registration Statement becomes effective, including without limitation: (i) all
registration and filing fees and expenses (including filings made with the
OTC-BB); (ii) fees and expenses of compliance with federal securities and state
“blue sky” or securities laws; (iii) expenses of printing (including printing
certificates for the Registrable Securities and Prospectuses); (iv) all
application and filing fees, if any, in connection with quotation of the
Registrable Securities on the OTC-BB; and (v) all fees and disbursements of
counsel of the Company and independent certified public accountants of the
Company; provided, however, that the Investor shall be responsible for paying
the underwriting commissions or brokerage fees, and taxes of any kind
(including, without limitation, transfer taxes) applicable to any disposition,
sale or transfer of the Investor’s Registrable Securities. The Company shall, in
any event, bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties);
 

(g)  advise the Investor, within two business days by e-mail, fax or other type
of communication, and, if requested by such person, confirm such advice in
writing: (i) after it shall receive notice or obtain knowledge of the issuance
of any stop order by the SEC delaying or suspending the effectiveness of the
Registration Statement or of the initiation or threat of any proceeding for that
purpose, or any other order issued by any state securities commission or other
regulatory authority suspending the qualification or exemption from
qualification of such Registrable Securities under state securities or “blue
sky” laws; and it will promptly use its reasonable best efforts to prevent the
issuance of any stop order or other order or to obtain its withdrawal at the
earliest possible moment if such stop order or other order should be issued;
(ii) when the Prospectus or any supplements to or amendments of the Prospectus
have been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective; and (iii)
when the SEC notifies the Company whether there will be a "review" of such
Registration Statement and whenever the SEC comments in writing on such
Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to the Investor that pertain to the
Investor as a Selling Stockholder or to the Plan of Distribution, but not
information which the Company believes would constitute material and non-public
information);
 

(h)  except if otherwise required pursuant to written comments received from the
SEC upon a review of such Registration Statement, include in the Registration
Statement the "Plan of Distribution" attached hereto as Exhibit G;


(i)  not, prior to the date on which the Registration Statement is declared
effective, prepare and file with the SEC a registration statement relating to an
offering for its own account or the account of others (other than as
contemplated in this Agreement) under the Securities Act of any of its equity
securities;


(j)  unless otherwise agreed to by holders of no less than 50.1% of the
Registrable Securities held by the Investor and all Other Investors, neither the
Company nor any of its securities holders (other than the Investor, all Other
Investors and the Placement Agent (and/or its designees)) may include securities
of the Company in any Registration Statement filed pursuant to this Agreement
other than the Registrable Securities and shares of Common Stock issued or
issuable to the Placement Agent and/or the Placement Agent’s designees, and that
Company shall not after the date hereof enter into any agreement in
contravention of the foregoing;


(k)  if at any time during the Registration Period, there is not one or more
effective Registration Statements covering the resale of all Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than of Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to the Investor written notice of such
determination and if, within 20 days after receipt of such notice the Investor
shall so request in writing, the Company shall include in such registration
statement those Registrable Securities requested by the Investor to be so
included and which are not otherwise covered by one or more effective
Registration Statements;


(l)  not less than seven business days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Investor copies of the “Selling Stockholders”
section of such document, the “Plan of Distribution,” any risk factor contained
in such document that addresses specifically this transaction or the Selling
Stockholders, as proposed to be filed, which documents will be subject to the
review and comment of the Investor and its counsel; provided, that, the failure
of any Investor or his, her or its counsel to respond to such proposed documents
within five business days after receipt thereof shall be deemed approval of same
so long as the proposed documents as delivered to Investor are accompanied by a
written notice instructing the Investor of the foregoing; and provided, further,
that no such review and comment shall inhibit the Company from filing the
Registration Statement within 45 days after the Closing Date or otherwise from
complying with its obligations hereunder;


(m)  respond as promptly as reasonably possible to any comments received from
the SEC with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Investor true and complete
copies of all correspondence from and to the SEC relating to such Registration
Statement that would not result in the disclosure to the Investor of material
and non-public information concerning the Company;


(n)  comply in all material respects with the provisions of the Securities Act,
the Exchange Act and all rules of the SEC promulgated thereunder with respect to
the Registration Statements and the disposition of all Registrable Securities
covered by each Registration Statement;


(o)  cooperate with the Investor to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statements, which certificates shall
be free of all restrictive legends, and to enable such Registrable Securities to
be in such denominations and registered in such names as the Investor may
request; provided, that, the delivery of such certificates shall be subject to
the payment by the Investor of any transfer taxes, if applicable; and


(p)  cooperate with any due diligence investigation undertaken by the Investor
in connection with the sale of the Registrable Securities, including, without
limitation, by making available any documents and information; provided, that
the Company will not deliver or make available to the Investor material,
nonpublic information unless the Investor specifically requests in writing to
receive such material, nonpublic information; and, provided, further, that, at
the Company’s request, the Investor shall execute and deliver a customary
agreement of confidentiality in form reasonably satisfactory to both the Company
and the Investor.


5.2  Delay in Filing of Registration Statement. The Company further agrees that,
in the event the Registration Statement has not been filed with the SEC within
45 days after the Closing Date, the Company shall pay to the Investor liquidated
damages in the amount of 1.0% of the Aggregate Purchase Price of the Units
purchased by the Investor pursuant to this Agreement, and an additional 1.0% of
the Aggregate Purchase Price of the Units purchased by the Investor for each
full 30-day period, or partial portion thereof, that the Registration Statement
has not been filed with the SEC. In addition, if the failure to become effective
is primarily due to the fault of the Company, the Company shall pay to the
Investor liquidated damages in the amount of 1.0% of the Aggregate Purchase
Price of the Units purchased by the Investor pursuant to this Agreement in the
event the Registration Statement has not been declared effective by the SEC
within 90 days after the filing of the Registration Statement with the SEC, and
an additional 1.0% of the Aggregate Purchase Price of the Units purchased by the
Investor pursuant to this Agreement for each 30-day period, or partial portion
thereof in the event the Registration Statement has not been declared effective
by the SEC within 120 days after the filing of the Registration Statement with
the SEC, until the Registration Statement has been declared effective by the
SEC.
 
5.3  Transfer of Shares; Suspension. 


(a)  The Investor agrees that it will not effect any Disposition of the
Registrable Securities or its right to purchase the Registrable Securities that
would constitute a sale within the meaning of the Securities Act, except as
contemplated in the Registration Statement referred to in Section 5.1 or in
accordance with the Securities Act, and that it will promptly notify the Company
of any changes in the information set forth in the Registration Statement or the
Registration Statement Questionnaire regarding the Investor or its plan of
distribution.


(b)  Except in the event that paragraph (c) below applies, the Company shall use
reasonable best efforts to, at all times during the Registration Period,
promptly (i) prepare and file from time to time with the SEC a post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that such Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein not misleading,
and so that, as thereafter delivered to purchasers of the Registrable Securities
being sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (ii) provide the Investor copies of any
documents filed pursuant to Section 5.3(b)(i); and (iii) inform the Investor
that the Company has complied with its obligations in Section 5.3(b)(i) (or
that, if the Company has filed a post-effective amendment to the Registration
Statement which has not yet been declared effective, the Company will notify the
Investor to that effect, will use its reasonable best efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Investor pursuant to Section 5.3(b)(iii) hereof when the
amendment has become effective).
 

(c)  Subject to paragraph (d) below, in the event of (i) any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information; (ii)
the issuance by the SEC or any other federal or state governmental authority of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose; (iii) the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) any event or circumstance which necessitates the making of any
changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, then
the Company shall deliver a notice in writing to the Investor (the “Suspension
Notice”) to the effect of the foregoing and, upon receipt of such Suspension
Notice, the Investor will refrain from selling any Registrable Securities
pursuant to the Registration Statement (a “Suspension”) until the Investor’s
receipt of copies of a supplemented or amended Prospectus prepared and filed by
the Company, or until it is advised in writing by the Company that the current
Prospectus may be used. In the event of any Suspension, the Company will use its
commercially reasonable efforts, consistent with the best interests of the
Company and its stockholders, to cause the use of the Prospectus so suspended to
be resumed as soon as reasonably practicable after the delivery of a Suspension
Notice to the Investor. If the Suspension is primarily due to the fault of the
Company, the Company shall pay to the Investor liquidated damages in the amount
of 1.0% of the Aggregate Purchase Price of the Units purchased by the Investor
pursuant to this Agreement for each 30-day period, or partial portion thereof
following the completion of the initial 30-day period, in which the Investor
must refrain from selling Registrable Securities due to a Suspension.


(d)  Notwithstanding the foregoing paragraphs of this Section 5.3, the Investor
shall not be prohibited from selling Registrable Securities under the
Registration Statement as a result of Suspensions for more than an aggregate of
60 days in any twelve-month period.
 

5.4  Indemnification. For the purpose of this Section 5.4, the term
“Registration Statement” shall include any preliminary or final prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 5.1 and the term “Rules and Regulations” means
the rules and regulations promulgated under the Securities Act.
 

(a)  Indemnification by the Company. The Company agrees to indemnify, defend and
hold harmless the Investor, its officers, directors, agents, investment
advisors, partners, members, managers, stockholders, trustees and employees, and
each person, if any, who controls the Investor (or any of such other persons)
within the meaning of the Securities Act, against any losses, claims, damages,
liabilities, costs or expenses to which the Investor or other person may become
subject (including, without limitation, reasonable legal and other costs and
expenses of preparing, investigating, defending, settling, compromising or
paying such losses, claims, damages, liabilities, costs or expenses)
(collectively, “Losses”), as incurred, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation insofar as such
losses arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement,
including the Prospectus, financial statements and schedules, and all other
documents filed as a part thereof, as amended at the time of effectiveness of
the Registration Statement, including any information deemed to be a part
thereof as of the time of effectiveness pursuant to paragraph (b) of Rule 430A,
or pursuant to Rule 434 of the Rules and Regulations, or the Prospectus, in the
form first filed with the Commission pursuant to Rule 424(b) of the Regulations,
or filed as part of the Registration Statement at the time of effectiveness if
no Rule 424(b) filing is required (the “Prospectus”), or any amendment or
supplement thereto, (ii) the omission or alleged omission to state in any of
them a material fact required to be stated therein or necessary to make the
statements in any of them, in light of the circumstances under which they were
made, not misleading, (iii) any inaccuracy in the representations and warranties
of the Company contained in this Agreement, or any failure of the Company to
perform its obligations under this Agreement, or (iv) any violation or alleged
violation by the Company of the Securities Act, the Securities and Exchange Act
of 1934, as amended, state (“blue sky”) securities laws or any rule or
regulation promulgated thereunder; provided, however, that the Company will not
be liable in any such case to the extent that any such Loss arises out of or is
based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Prospectus or any
amendment or supplement of the Registration Statement or Prospectus in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of the Investor expressly for use in the Registration Statement or the
Prospectus, or to the extent that such information relates to such Investor or
such Investor’s proposed method of distribution and was reviewed by such
Investor and approved for use in the Registration Statement, or (ii) the failure
of the Investor to comply with the covenants and agreements contained in
Sections 3.5 or 5.3 of this Agreement respecting resale of Registrable
Securities, or (iii) the inaccuracy of any representations made by the Investor
in this Agreement or (iv) any untrue statement or omission of a material fact in
any Prospectus that is corrected in any subsequent Prospectus that was delivered
to the Investor before the pertinent sale or sales by the Investor.


(b)  Indemnification by the Investor. The Investor will indemnify, defend and
hold harmless the Company, each of its directors, each of its officers who sign
the Registration Statement and each person, if any, who controls the Company
within the meaning of the Securities Act, against any Losses to which the
Company, each of its directors, each of its officers who sign the Registration
Statement or such controlling person may become subject, under the Securities
Act, the Exchange Act, or any other federal or state statutory law or regulation
insofar as such Losses arise out of or are based upon (i) any failure on the
part of the Investor to comply with the covenants and agreements contained in
Sections 3.5 or 5.3 of this Agreement respecting the sale of the Registrable
Securities or (ii) the inaccuracy of any representation or warranty made by the
Investor in this Agreement or (iii) any untrue statement of any material fact
contained in the Registration Statement, the Prospectus, or any amendment or
supplement to the Registration Statement or Prospectus, or the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or omission was made in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of the Investor expressly for use therein; provided, however, that the
Investor shall not be liable for any such untrue statement or omission of which
the Investor has delivered to the Company in writing a correction at least two
business days before the occurrence of the transaction from which such loss was
incurred, and the Investor will reimburse the Company, each of its directors,
each of its officers who signed the Registration Statement or any controlling
person for any legal and other expense reasonably incurred by the Company, each
of its directors, each of its officers who signed the Registration Statement or
such controlling person in connection with investigating, defending, settling,
compromising or paying any such Loss for which such person is entitled to be
indemnified in accordance with this Section 5.4(b). Notwithstanding the
provisions of this Section 5.4, the Investor shall not be liable for any
indemnification obligation under this Agreement in excess of the amount of net
proceeds received by the Investor from the sale of the Registrable Securities,
unless such obligation has resulted from the gross negligence or willful
misconduct of the Investor.


(c)  Indemnification Procedure.
 

(i)  Promptly after receipt by an indemnified party under this Section 5.4 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 5.4, promptly notify the indemnifying party in writing of the
claim; but the omission so to notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party for contribution
or otherwise under the obligations to indemnify contained in Section 5.3 to the
extent it is not materially prejudiced as a result of such failure.
 

(ii)  In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there may be a
conflict between the positions of the indemnifying party and the indemnified
party in conducting the defense of any such action or that there may be legal
defenses available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action, the indemnifying party will not be liable to such indemnified party
under this Section 5.4 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless:


(1)  the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence in Section 5.4(b)(ii) above (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel in each jurisdiction where counsel is reasonably necessary,
approved by such indemnifying party (such approval not to be unreasonably
withheld) representing all of the indemnified parties who are parties to such
action), or
 

(2)  the indemnifying party shall not have counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party.
 

(d)  Contribution. If a claim for indemnification under this Section 5.4 is
unavailable to an indemnified party (by reason of public policy or otherwise),
then each indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of any losses, claims, damages, liabilities or expenses referred to in
this Agreement, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and indemnified party in connection with the
actions, statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any losses, claims, damages, liabilities or
expenses shall be deemed to include, subject to the limitations set forth in
this Section 5.4, any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.4 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5.4, no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds from the sale of Registrable Securities by the Investor
exceeds the amount of any damages that the Investor has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No party to this Agreement guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any other party to this Agreement who was
not guilty of such fraudulent misrepresentation.
 

5.5  Termination of Conditions and Obligations. The restrictions imposed by
Article 3 or Article 5 upon the transferability of the Registrable Securities
shall cease and terminate as to any particular number of the Registrable
Securities upon the termination of the Registration Period with respect to such
Registrable Securities.
 

5.6  Rule 144. At all times during which there are Registrable Securities
outstanding which have not been previously (a) sold to or through a broker or
dealer or underwriter in a public distribution, or (b) sold in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(l) thereof, in the case of either clause (a) or
clause (b) in such a manner that, upon the consummation of such sale, all
transfer restrictions and restrictive legends with respect to such shares are
removed upon the consummation of such sale, the Company shall use reasonable
best efforts to:
 

(a)  comply with the requirements of Rule 144(c) under the Securities Act with
respect to current public information about the Company;
 

(b)  file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time it is subject to such reporting requirements); and


(c)  furnish to any holder of Registrable Securities promptly after receipt of a
written request therefor (i) a written statement by the Company as to its
compliance with the requirements of said Rule 144(c), and the reporting
requirements of the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company, and (iii) such other reports
and documents of the Company as such holder may reasonably request to avail
itself of any similar rule or regulation of the SEC allowing it to sell any such
securities without registration.


5.7  Registration of Other Securities. Notwithstanding anything contained herein
to the contrary and for the avoidance of doubt, the parties hereto acknowledge
that (a) the Company has granted registration rights to (i) Other Investors with
respect to Registrable Securities, and (ii) the Placement Agent (and/or its
designees) with respect to the securities issued or issuable to the Placement
Agent (and/or its designees) in connection with the transactions contemplated
hereby and (b) any Registration Statement prepared, filed and made effective
under this Section 5 may also cover the resale of such other securities.
 


6.  
MISCELLANEOUS



6.1  Notices. Except as specifically permitted by Section 5.1(g), all notices,
requests, consents and other communications hereunder shall be in writing, shall
be mailed (b) if within the United States by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile, or (b) if delivered from outside the United States, by
International Federal Express or facsimile, and shall be deemed given (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed, (ii) if delivered by nationally recognized overnight
carrier, one business day after so mailed, (iii) if delivered by International
Federal Express, two business days after so mailed, and (iv) if delivered by
facsimile, upon electric confirmation of receipt if sent during the normal
business hours of the recipient and, if not, on the next business day, and shall
be delivered as addressed as follows:


if to the Company, to:


Warren Nelson
16313 N. Dale Mabry Highway
Suite 100
Tampa, Florida 33618
Tel: 813-961-0944
Fax: 813-961-6865
Email: warren@shellsseafood.com


with a copy to:


Sheldon G. Nussbaum, Esq.
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, NY 10103
Tel: 212-318-3254
Fax: 212-318-3400
Email: snussbaum@fulbright.com


if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.


6.2  Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.
 

6.3  Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 

6.4  Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 

6.5  Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Units being purchased and the payment therefor as follows: (a) the
representations and warranties made by the Company in Sections 2.2 and 2.5 shall
survive indefinitely, (b) all representations and warranties made by the Company
(other than those identified in clause (a) above) and all representations and
warranties made by the Investor shall survive for a period of 18 months
following the Closing Date, and (c) all covenants and agreements of the parties
shall survive indefinitely unless otherwise stated herein.


6.6  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.
 

6.7  Entire Agreement. This Agreement and the documents referenced herein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings among the
parties.
 

6.8  Finders Fees. Neither the Company nor the Investor nor any affiliate
thereof has incurred any obligation which will result in the obligation of the
other party to pay any finder’s fee or commission in connection with this
transaction, except for fees payable by the Company to the Placement Agent.
 

6.9  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other party. Facsimile signatures shall be deemed originals for all purposes
hereunder.
 

6.10  Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors, heirs, executors and administrators and
permitted assigns of the parties hereto. With respect to transfers that are not
made pursuant to the Registration Statement (or Rule 144 but are otherwise made
in accordance with all applicable laws and the terms of this Agreement), the
rights and obligations of the Investor under this Agreement shall be
automatically assigned by the Investor to any transferee of all or any portion
of the Investor’s Units, Underlying Securities or Registrable Securities, as
applicable who is a Permitted Transferee (as defined below); provided, however,
that within two business days prior to the transfer, (i) the Company is provided
written notice of the transfer including the name and address of the transferee
and the number of Units, Underlying Securities or Registrable Securities, as
applicable to be transferred; and (ii) that such transferee agrees in writing to
be bound by the terms of this Agreement as if such transferee were the Investor.
(For purposes of this Agreement, a “Permitted Transferee” shall mean any Person
who (a) is an “accredited investor,” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act, (b) receives the Units, Underlying
Securities or Registrable Securities, as applicable, in a transaction which is
in compliance with the Federal and applicable state securities law, and (c) is a
transferee of at least 50,000 shares of Series B Preferred Stock (or 50,000
Series B Conversion Shares)). Upon any transfer permitted by this Section 6.10,
the Company shall be obligated to such transferee to perform all of its
covenants under this Agreement as if such transferee was the Investor.
 

6.11  Expenses. The Company and the Investor shall bear its or his own expenses
in connection with the preparation and negotiation of the Agreement.
 

6.12  Exculpation. Each party to this Agreement acknowledges that Mintz Levin
Cohn Ferris Glovsky & Popeo, P.C. represented the Placement Agent in the
Offering contemplated by this Agreement and has not represented either the
Company, the Investor or any Other Investor in connection with the Offering.
 

6.13  Third Party Rights. Except as explicitly set forth in this Agreement,
nothing in this Agreement shall create or be deemed to create any rights in any
person or entity not a party to this Agreement.
 

6.14  No Waiver.It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 

6.15  Further Assurances.The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.


[SIGNATURE PAGES FOLLOW]
 
COMPANY SIGNATURE PAGE TO THE SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 

 


IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first written above.

SHELLS SEAFOOD RESTAURANTS, INC.






By:______________________________
Name:
Title:




Amount of Subscription
Accepted $____________________


 
 
 
 




[Signatures of Investors on Following Page]
INVESTOR SIGNATURE PAGE TO THE SECURITIES PURCHASE AGREEMENT


--------------------------------------------------------------------------------






INVESTOR
 
____________________________________
(print full legal name of Investor)


By:      
(signature of authorized representative)


Name:      
Its:       
Address:     


Telephone:     
Email:      


Tax I.D. or SSN:    


Address where Units should be sent (if different from above)
 
NUMBER OF UNITS SUBSCRIBED FOR:     


AGGREGATE PURCHASE PRICE:      


*If Investor is a Registered Representative with an NASD member firm, have the
following acknowledgment signed by the appropriate party:
The undersigned NASD member firm acknowledges receipt of the notice required by
Rule 3040 of the NASD Conduct Rules.
 
______________________________________
Name of NASD Member
 
By:___________________________________
Name:
Title:



[Signature page to Securities Purchase Agreement]
